Order filed February 10, 2015




                                       In The

                      Fourteenth Court of Appeals
                              NO. 14-15-00015-CV
                     IN THE INTEREST OF C.C.G., A CHILD


                     On Appeal from the 315th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2013-03557J

                                    ORDER

      The notice of appeal in this case was filed January 6, 2015. The clerk’s
record was filed January 15, 2015. To date, the filing fee of $195.00 has not been
paid. No evidence that appellant has established indigence has been filed. See Tex.
R. App. P. 20.1. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before February 25, 2015. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM